NOTE: This order is nonprecedential.

UHm’teh étates @1111 at Qppeals
for the erheral Qtirtuit

RHODERICK D. HALL,

Petitioner,

V.

UNITED STATES POSTAL SERVICE,
Respondent.

2012-3063

Petition for review of the Merit Systems Protection
Board in case no. AT0752110116-I-1.

ON MOTION

ORDER

Rhoderick D. Hall moves for leave to proceed in forma
pauperis.

Upon consideration thereof,
IT Is ORDERED THAT:

The motion is granted.

 

HALL v. USPS 2
FOR THE COURT

 3 1  Isl Jan Horbaly
Date Jan Horbaly
Clerk

cc: Rhoderick D. Hall

Jeanne E. Davidson, Esq. FILED
U.S. COURT OF APPEALS FOR
82 1 THE FEDERAL CIRCUIT

JAN 312012

JAN HUBBALY
CLERK